Arcamone-Makinano v Britton Prop., Inc. (2017 NY Slip Op 08649)





Arcamone-Makinano v Britton Prop., Inc.


2017 NY Slip Op 08649


Decided on December 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2015-04136
 (Index No. 32984/09)

[*1]Amelia Arcamone-Makinano, et al., appellants,
vBritton Property, Inc., et al., respondents.


Amelia Arcamone-Makinano, Elmhurst, NY, appellant pro se, and Bonifacio Aguja Makinano, Elmhurst, NY, appellant pro se (one brief filed).
Kushnick Pallaci, PLLC, Melville, NY (Vincent T. Pallaci and Renee E. DeMott of counsel), for respondents.

DECISION & ORDER
Appeal from an order of the Supreme Court, Queens County (Valerie Brathwaite Nelson, J.), entered April 1, 2015. The order denied, as untimely, the plaintiffs' motion for summary judgment on the issues of liability and damages.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal is from an intermediate order entered April 1, 2015. However, a judgment was entered in this action on July 27, 2016. Since the right of direct appeal from the intermediate order terminated with the entry of the judgment, we must dismiss the appeal from the intermediate order (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the intermediate order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501[a][1]; Arcamone-Makinano v Britton Prop., Inc., ___ AD3d ___ [Appellate Division Docket No. 2016-06967; decided herewith]).
CHAMBERS, J.P., MILLER, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court